Citation Nr: 1441031	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had honorable active service from April 1963 to April 1965 and active service under dishonorable conditions from December 1966 to March 1971.  

The Veteran served in the Republic of Vietnam during his period of dishonorable service.  

In March 1979, the Department of Veterans Affairs (VA) determined that eligibility for VA purposes could only be established based on his period of service between April 1963 and April 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran requested a hearing before the Board in his October 2011 substantive appeal.  The Veteran submitted a November 2011 statement withdrawing his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during his period of honorable active service.

2.  Prostate cancer was not shown during active duty, was not diagnosed until many years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's prostate cancer and his honorable period of service. 




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active duty, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection for prostate cancer is warranted as the claimed disability is secondary to his presumed herbicide exposure while in the Republic of Vietnam. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6) (2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As noted above, a March 1979 Administrative Decision determined that the Veteran's period of service from December 1966 through March 1971 was dishonorable, and eligibility for VA purposes could only be established based on his period of service between April 1963 and April 1965.  There was no appeal, and the RO's decision became final. See 38 U.S.C.A. § 7105(c) (West 2002).  The Board has reviewed this finding and finds no error.  While the Veteran's period of honorable service is not is question, the charges against the Veteran in his second period of service were significant. 

The Veteran's primary contention is that his current prostate cancer is related to his presumed Agent Orange exposure in Vietnam.  However, the Board notes that both of his periods of service in Vietnam were during his "dishonorable" period of service. 
Records in the claims file confirm that the Veteran served in Vietnam between April 1967 and April 1968, and from December 1968 to December 1969; presumption to herbicides is therefore conceded.  However, both of these periods of service in Vietnam occurred during his dishonorable period of service.  As such, service connection based on presumed exposure to herbicides is not applicable in the Veteran's case.  Unless he is able to successfully contest the March 1979 Administrative Decision deeming his service between December 1966 and March 1971 dishonorable, he is unable to obtain VA benefits based on his service between December 1966 and March 1971.  

Although presumptive service connection is not warranted based on his dishonorable period of service, the Board will considered whether service connection is warranted based on his honorable period of service between April 1963 and April 1965.  The Veteran did not serve in Vietnam during this honorable period of service; presumptive service connection based on herbicide exposure is therefore not warranted.  The Board will also consider the theory of entitlement to service connection for prostate cancer on a direct basis, based on his honorable period of service.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The service treatment records associated with the Veteran's period of honorable active service do not refer to prostate cancer or any prostate disability.  Next, post-service evidence does not reflect complaints of prostate problems for many years after service discharge.  Specifically, treatment records first reflect elevated prostate-specific antigen (PSA) levels in 2003.  Prostate cancer was diagnosed in 2008.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his prostate until 2003.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for almost 40 years following his honorable period of service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his prostate for almost 40 years following separation from his honorable period of service.  

Moreover, although he filed a claim for non-service connected pension in April 1999 (clearly indicating that the Veteran did know how to file a claim); it was not until 2008 that he initially filed a claim for a prostate disability.  The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his prostate at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1999 but did not initially file a claim for this problem until 2008.  Had the Veteran been experiencing prostate problems at that time, there seems to be no reason why the Veteran would not have also filed a compensation claim at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that he was not treated for his prostate during service.   

Additionally, the Veteran self-reported in his July 2008 claim that he was diagnosed with prostate cancer in 2008, providing factual evidence against his own claim at that time that the Board finds is entitled to great probative weight. 

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of prostate problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of prostate problems are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between honorable active duty period of service and current complaints.  The evidence does not indicate a problem the Veteran has today that is connected to his honorable period of service. The service and post-service evidence provide particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's honorable service and his prostate disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

While the Veteran was in the Republic of Vietnam, such activity occurred during his period of dishonorable service and may not be the basis for an award of VA disability compensation.  Prostate cancer has not been shown to have originated during the Veteran's period of honorable active service.  It was not manifested to a compensable degree within one year of separation from that period of active service and may not be presumed to have been incurred in such service. Therefore, service connection for prostate cancer is not warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The law in this case provides no presumption for the Veteran.  The Board, unfortunately, concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to his claim for prostate cancer the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in August 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his service connection claim and as it relates to service, the Board notes that a VA examination and medical opinion were not obtained.  The Board finds that a Remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standards of this section, as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of prostate cancer related to service is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his prostate cancer should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)
ORDER

Service connection for prostate cancer, to include as a result of herbicide exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


